U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A1 Amendment No. 1 (Mark one) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to. Commission File Number 000-51232 VALLEY HIGH MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 68-0582275 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 12rapahoe Rd. Tower 1 Penthouse #810 Centennial, CO 80112 (Address of principal executive offices) (303 768-9221 (Issuer’s Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes oNoþ Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the shares of voting stock held by non-affiliates of the Registrant as of June 29, 2012 (the last business day of the registrant’s most recently completed second fiscal quarter) was $393,884. As of April 12, 2013, the Registrant had 16,760,216 shares of Common Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE - None EXPLANATORY NOTE The purpose of this Amendment No.1to the Valley High Mining CompanyAnnual Report on Form 10-K for the year endedDecember 31, 2012, filed with the Securities and Exchange Commission on April 15, 2013 (the “Form 10-K”), is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides thefinancial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES The following exhibits are included herewith: Exhibit No. Description 31.1* Certification of Chief Executive Officer/Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 XBRL Exhibits * Previously filed on April 15, 2013 Following are a list of exhibits which we previously filed in other reports which we filed with the SEC, including the Exhibit No., description of the exhibit and the identity of the Report where the exhibit was filed. Exh. No. Description Filed Filed With 3.1(i) Articles of Incorporation (Utah) March 30, 2005 Form 10-SB12G 3.1(ii) Certificate of Amendment (Utah) March 30, 2005 Form 10-SB12G 3.1(iii) Articles of Incorporation (Nevada) March 30, 2005 Form 10-SB12G 3.1(iv) Articles of Merger March 30, 2005 Form 10-SB12G By-laws March 30, 2005 Form 10-SB12G Specimen Stock Certificate March 30, 2005 Form 10-SB12G 10(i) Mining Lease With Option to Purchase Between North Beck Joint Venture, L.L.C. and Valley High Mining Company March 30, 2005 Form 10-SB12G 10(ii) Warranty Deed to North Beck Joint Venture Mining Claims March 30, 2005 Form 10-SB12G Mining Lease With Option to Purchase Between North Beck Joint Venture, L.L.C. and Valley High Mining Company March 30, 2006 Form 10-KSB for Period Ended 12/31/2005 Joint Venture Agreement between Corizona Mining Partners, LLC and Valley High Mining Company September 25, 2012 Form 8-K Dated 09/08/2012 Letter Agreement dated October 5, 2012 with Corizona Mining Partners, LLC re: Project Madre De Dios November 21, 2012 Form 10-Q for Quarter Ended 09/30/2012 Independent Accountant’s Letter (Pritchett, Siler & Hardy, P.C.) November 16, 2010 Form 8-K Dated 11/15/2010 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this amended Annual Report to be signed on its behalf by the undersigned thereunder duly authorized. Dated:April 18, 2013 VALLEY HIGH MINING COMPANY By: /s/ Andrew Telsey Andrew Telsey, Chief Executive Officer and Chief Financial Officer In accordance with the Exchange Act, this amended Annual Report has been signed below by the following persons on behalf of the registrant and in the capacity indicated on April 18, 2013. /s/ Andrew Telsey Andrew Telsey, Director
